      Case 2:04-cr-00209-RHW             ECF No. 243       filed 05/19/21      PageID.1480 Page 1 of 3
 PROB 12C                                                                               Report Date: May 18, 2021
(6/16)
                                                                                                  FILED IN THE
                                        United States District Court                          U.S. DISTRICT COURT
                                                                                        EASTERN DISTRICT OF WASHINGTON

                                                       for the
                                                                                        May 19, 2021
                                        Eastern District of Washington                       SEAN F. MCAVOY, CLERK



                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Quevency Devron Mason                    Case Number: 0980 2:04CR00209-RHW-1
 Address of Offender: ``
 Name of Sentencing Judicial Officer: The Honorable Robert H. Whaley, Senior U.S. District Judge
 Date of Original Sentence: June 24, 2005
 Original Offense:         Distribution of 5 Grams or More of a Mixture or Substance Containing Cocaine Base,
                           21 U.S.C. §§ 841(a)(1), and 851;
                           Distribution of 50 Grams or More of a Mixture or Substance Containing Cocaine Base,
                           21 U.S.C. §§ 841(a)(1), and 851;
                           Possession of Cocaine Base, 21 U.S.C. § 844
 Original Sentence:        Prison - 240 months              Type of Supervision: Supervised Release
                           TSR - 10 years

 Amended Sentence:         Prison - 5,342 days
 (June 6, 2019)            TSR - 10 years
 Asst. U.S. Attorney:      Timothy John Ohms                Date Supervision Commenced: June 7, 2019
 Defense Attorney:         Molly Marie Winston              Date Supervision Expires: June 6, 2029


                                          PETITIONING THE COURT

To incorporate the violation(s) contained in this petition in future proceedings with the violation(s) previously
reported to the Court on 06/30/2020, 07/07/2020, and 04/30/2021.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            5           Special Condition #18: You must not enter into or remain in any establishment where
                        alcohol is the primary item of sale. You must abstain from alcohol and must submit to
                        urinalysis and Breathalyzer testing as directed by the supervising officer, but no more then
                        6 tests per month, in order to confirm continued abstinence from this substance.

                        Supporting Evidence: Mr. Mason is alleged to have violated special condition number 18
                        on two separate occasions by ingesting alcohol on or about April 27, 2021, based on
                        urinalysis testing and the client’s admission of such use, and on or about May 15, 2021,
                        based on the client’s admission of such use.

                        On June 10, 2019, Mr. Quevency Mason signed his conditions relative to case number
                        2:04CR00209-RHW-1, indicating he understood all conditions as ordered by the Court. In
     Case 2:04-cr-00209-RHW             ECF No. 243        filed 05/19/21       PageID.1481 Page 2 of 3
Prob12C
Re: Mason, Quevency Devron
May 18, 2021
Page 2

                       addition, and as the Court may recall, Mr. Quevency Mason previously presented before the
                       Court on September 26, 2019, for the adjudication of multiple alleged violations of the
                       client’s ordered term of supervised release. As a part of the hearing, the Court imposed a no
                       alcohol condition in this case. Mr. Mason acknowledged his understanding of the imposed
                       condition as a part of the hearing and the condition was additionally reviewed with him at
                       the conclusion of the hearing, as well as on several occasions since by the undersigned
                       officer.

                       Specifically, on April 27, 2021, Mr. Mason submitted to random urinalysis testing with the
                       contract provider in Spokane, in which the sample was determined to be presumptive
                       negative for all substances tested for, but in which the sample was forwarded to the contract
                       laboratory for verification of alcohol. On May 7, 2021, the laboratory report specific to the
                       urinalysis sample submitted by Mr. Mason on April 27, 2021, was received by the U.S.
                       Probation Office in Spokane and served to substantiate the sample provided by Mr. Mason
                       as being confirmed positive for ethanol, consistent with the client’s use of alcohol prior to
                       testing.

                       On May 18, 2021, Mr. Mason was contacted by the undersigned officer after his return to
                       Spokane, following approved emergency travel granted by the undersigned officer to visit
                       his family in Mississippi. Mr. Mason was questioned about the circumstances as outlined
                       herein, and ultimately admitted previously ingesting a “few beers” on or about both April 26,
                       2021, and most recently on or about May 15, 2021, while with family in Mississippi.

The U.S. Probation Office respectfully recommends the Court to incorporate the violation(s) contained in this petition
in future proceedings with the violation(s) previously reported to the Court.

                                           I declare under penalty of perjury that the foregoing is true and correct.
                                                            Executed on:      May 18, 2021
                                                                              s/Chris Heinen
                                                                              Chris Heinen
                                                                              U.S. Probation Officer
    Case 2:04-cr-00209-RHW         ECF No. 243      filed 05/19/21    PageID.1482 Page 3 of 3
Prob12C
Re: Mason, Quevency Devron
May 18, 2021
Page 3

 THE COURT ORDERS

 [ ]      No Action
 [ ]      The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [ ;]     The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [ ]      Defendant to appear before the Judge assigned to the
          case.
 [ ;]     Defendant to appear before the Magistrate Judge.
 [ ]      Other

                                                                     Signature of Judicial Officer

                                                                             
                                                                     Date
